Citation Nr: 0842144	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral index 
finger disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran had active service from October 1979 to September 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefits sought on appeal.  
The veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  A bilateral index finger disorder did not manifest in 
service and is not shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

A bilateral index finger disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for a bilateral index finger disability, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the veteran's claim, a letter 
dated in March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately her responsibility to give 
VA any evidence pertaining to her claims.  The letters 
informed the veteran that additional information or evidence 
was needed to support her service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's service treatment records, and VA 
medical records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was afforded a VA examination in connection with her claim.  
See 38 C.F.R. § 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a bilateral finger disorder, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran has served for 90 days or more 
during a period of war, or during peacetime service after 
January 1, 1947, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In this case, the veteran contends she is entitled to service 
connection for a bilateral finger disorder as a result of an 
injury she received while playing basketball in service.  See 
June 2006 VA examination.

Turning to the merits of the veteran's claim, an August 1979 
service medical history report indicated no finger injury, 
disorder or pain of either hand.  

A February 11, 1981 service x-ray report indicated that the 
veteran reported jamming the right third finger during a 
basketball game.  The examiner noted that bony structures 
were in good position and alignment; there were no fractures; 
and bone architecture was normal.  The conclusion was that 
the right third finger showed no significant abnormality of 
the bone.  A February 12, 1981 service treatment record noted 
a jammed right middle finger.  The examiner found good 
resistive extension and flexion of the metacarpophalangeal, 
proximal interphalangeal and distal interphalangeal joints to 
90 degrees, 98 degrees and 80 degrees respectively.  The 
examiner recommended a splint and ice therapy.  In a February 
25, 1981 service treatment record to recheck the right middle 
finger, the finger was noted to be stable.  

An April 30, 1982 service treatment record noted treatment 
for a laceration on the left third digit.  The examiner noted 
that the finger bled easily and diagnosed pyogenic granuloma.  
In a May 3, 1982 service medical record, the examiner noted a 
lesion on the left middle finger that was tender and bled 
easily.  In a May 3, 1982 service treatment record, the 
examiner noted that a foreign object or splinter had been 
lodged in the finger in January 1982.  The examiner noted a 
lesion that bled easily and the assessment was a pyogenic 
granuloma of the left middle finger.  

In a May 5, 1983 report of medical history, the veteran noted 
she was in excellent condition.  A June 1984 service 
department report of medical examination for civilian 
purposes was silent with regard to any finger injury, 
disorder or pain.  A February 1987 National Guard enlistment 
medical history report and report of medical examination 
indicated no finger injury, disorder or pain.  

The veteran was afforded a VA examination in June 2005.  The 
veteran reported a jammed right middle finger while in 
service in 1981.  She also reported an inservice incident 
where she purportedly jammed all 10 fingers attempting to 
catch a ball.  She reported pain in the hands and fingers 
bilaterally, particularly in the thumb and thenar regions of 
the hands.  The examiner noted that the veteran was seen 
within the past year for pain in the thumb area and the 
diagnosis was tendinitis or tenosynovitis.  The examiner 
noted a history of trauma to the fingers, overall decreased 
strength and dexterity as well as pain and stiffness in all 
fingers including the thumb, and no history of joint disease.  
The examiner noted a mild affect on grasping, pushing, 
pulling, probing and expression and a moderate affect on 
twisting and writing.  He also noted full range of motion 
across all joints of the hands bilaterally, but that the 
veteran experienced a significant increase in pain as well as 
mild weakness and fatigability with repetitive range of 
motion.  Pain was the most significant factor.  An x-ray 
impression revealed a normal left and right hand.  It was 
noted that the veteran had worked as a mail sorter since 
February 2006, and that her condition had gotten 
significantly worse since starting her current position with 
the post office.  

The diagnosis was tenosynovitis of the hands bilaterally 
especially in the third digit on both hands with significant 
effects on occupation such as decreased manual dexterity, 
problems with lifting and carrying as well as pain.  The 
examiner noted mild to moderate effects on daily activities.  
The examiner opined that he could not resolve the issue of 
service connection without resorting to mere speculation.  X-
rays were negative for evidence of arthritis or chronic 
changes related to the veteran's previous hand trauma.  The 
examiner was unable to find documentation of continuity of 
symptomatology since the time of the injury noting that VA 
medical record showed treatment for pain in the thumbs 
shortly after beginning her job as a mail sorter which would 
be consistent with overuse syndrome and not a complication or 
sequelae of having jammed fingers in service.  The examiner 
stated that because the medical records indicate the veteran 
sustained one sprain to the fingers over 20 years ago, and x-
rays were negative for degenerative changes, there was no 
evidence based medical rationale to opine that the veteran's 
current condition is due to her military service and to do so 
would require resorting to mere speculation.

In a February 7, 2006 VA clinic note, the veteran complained 
of left thumb pain that started the previous day after 
sorting mail for many hours; the assessment was possible 
synovitis and tenosynovitis of the left thumb probably due to 
overuse.  In a February 8, 2006 VA clinic note, the veteran 
reported pain in the bilateral hands and was provided 
bilateral wrist braces.  In a May 2006 VA clinic note the 
veteran reported pain in the left carpometacarpal joint.  The 
assessment was "trigger finger" pain.  In a February 2007 
VA clinic note, the veteran complained of pain in her fingers 
especially in the base of her left thumb and in her 
metacarpophalangeal and distal interphalangeal joints of the 
middle finger of the right hand which she reported was 
injured when she was in the military.  The assessment was 
traumatic osteoarthritis although there is no indication in 
the record that this was diagnosed pursuant to x-rays.  In an 
October 2007 VA progress note a diagnosis of traumatic 
arthropathy was noted that the examiner opined was more 
likely than not related to service.

The Board finds that the evidence of record does not support 
a finding of service connection for a bilateral finger 
disorder.  

The veteran meets element (1) of the Pond analysis because 
she is currently diagnosed with tenosynovitis or overuse 
syndrome involving the hands.  See Pond, 12 Vet. App. at 346 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury); see also June 2006 VA 
examination.  The veteran also meets element (2) of the Pond 
analysis because service medical records indicate a jammed 
right middle finger and a laceration on the left middle 
finger.  Pond, 12 Vet. App. at 346.  However, element (3) of 
Pond is not met because there is no credible nexus between 
the inservice injury and the veteran's current disability.  
See Pond, 12 Vet. App. at 346.

The more probative evidence of record demonstrates that the 
veteran's current bilateral finger disorder is not causally 
or etiologically related to active service.  Pond, 12 Vet. 
App. at 346.  With regard to the decades-long evidentiary gap 
in this case between active service and the earliest 
complaints of a bilateral finger disorder, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of a bilateral finger disorder is 
itself evidence which tends to show that a bilateral finger 
disorder did not have its onset in service or for many years 
thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The June 2006 VA examiner opined that he could not resolve 
the issue of service connection without resorting to mere 
speculation.  The examiner noted that x-rays were completely 
negative for evidence of arthritis or chronic changes which 
may be due to the veteran's previous finger trauma.  The 
examiner was unable to find documentation of continuity of 
symptomatology since the time of the injury and he opined 
that the pain in the thumbs would be consistent with overuse 
syndrome and not a complication or sequelae of having jammed 
fingers in service.  The examiner stated that because the 
veteran sustained one sprain to the fingers over 20 years 
ago, and x-rays were negative for degenerative changes, he 
had no evidence based medical rationale to opine that 
veteran's current condition is due to her military service 
and to do so would require resorting to mere speculation.  
The United States Court of Appeals for Veterans Claims 
(Court) has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Although an October 2007 VA progress note assessed 
traumatic arthropathy that is more likely than not related to 
service, the Board accords more probative weight to the June 
2006 VA opinion because it was based on review of the claims 
file, to include service treatment records.  By contrast, the 
October 2007 opinion was not clear as to which joint or 
joints were affected and did not provide a basis for the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for an opinion 
goes to the weight or credibility of the evidence).  
Therefore, no nexus has been established by credible medical 
evidence between the veteran's in-service injury and her 
current bilateral finger disorder; thus service connection is 
not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of her claims.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

However, the Board finds that the veteran's lay statements 
are outweighed by post-service treatment records (indicating 
a chronic disorder that began years after service) and the VA 
medical opinion cited above.  The Board again finds it to be 
particularly significant the veteran first filed a claim for 
service connection for a bilateral finger disorder many years 
after her discharge from service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).

In conclusion, although the veteran does have tenosynovitis 
of the bilateral hands, credible medical evidence does not 
establish that the disability was incurred or aggravated in 
service, or that arthritis was manifested within a year 
following the veteran's separation from service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has a bilateral finger 
disorder etiologically related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a bilateral index finger disability is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


